Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,780,623. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same gasification system.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichikawa (US 2005/0247553) in view of Mason (2011/0023363) and Wolfe (US 2008/0149471).
Regarding claim 1, Ichikawa discloses a gasification based power generation system that converts carbonaceous material into electrical power, comprising: 
an open-air hopper (19); 
a drying module (structure 15 can function as a drier and pyrolyzer, paragraph 143) 
a gasifier comprising: a pyrolysis module (15) and a reactor module (16), the pyrolysis module connected to the drying module and to the reactor module (see Fig. 17); 
an engine (17); and 
a heat exchange module comprising: 
a first heat exchanger (23) fluidly connected to an outlet of the reactor module (22) and thermally connected to the drying module (via conduit 18); 
a second heat exchanger (outer jacket of 15, see Fig. 17) fluidly connected to an outlet of the engine and thermally connected to the pyrolysis module (heat from the exhaust gas in conduit 18 is transferred to the dryer/pyrolyzer); and 
Ichikawa teaches gasification utilizing a oxidant stream (conduit 5 and 6, for example, see paragraph 61).  However, Ichikawa does not explicitly disclose an exchanger which thermally connects the incoming air stream and the reactor outlet.
Mason also discloses a gasification system for generating electricity.
Mason teaches a gasifier (130) which combusts the tar contained in the pyrolysis effluent (similar to that of Ichikawa) and teaches preheating the air by exchanging heat with the outlet gas of the reactor module via heat exchanger 330 (see paragraph 16).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the heat exchange apparatus of Mason to the system of Ichikawa in order to preheat the combustion air prior to entering the gasifier.
Furthermore, modified Ichikawa does not explicitly disclose an airlock between the dryer and the hopper.
Wolfe also discloses a pyrolysis system (see abstract).
Wolfe teaches an open air hopper (12) feeding a dryer (18), similar to that of Ichikawa.  Wolfe goes on to teach and airlock (16) placed between the hopper and the dryer to prevent volatile escape and air ingress (paragraph 43).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the airlock of Wolfe to the system of modified Ichikawa in order to prevent air ingress and volatiles escaping to the atmosphere.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason (2011/0023363) in view of Wolfe (US 2008/0149471).
Regarding claim 1, Mason discloses a gasification based power generation system that converts carbonaceous material into electrical power, comprising: 
an open-air hopper (112);  
a drying module (111);
a gasifier comprising: a pyrolysis module (120) and a reactor module (130), the pyrolysis module connected to the drying module and to the reactor module (see Fig. 4); 
an engine (paragraph 23); and 
a heat exchange module comprising: 
a first heat exchanger (210) fluidly connected to an outlet of the reactor module and thermally connected to the drying module (paragraph 21); 
a second heat exchanger (220) fluidly connected to an outlet of the engine and thermally connected to the pyrolysis module (paragraph 26); and 
a third heat exchanger (230) fluidly connected between the outlet of the reactor module and the first heat exchanger, the third heat exchanger thermally connected to an air inlet of the reactor module (paragraph 29). 
Mason, however, does not explicitly disclose an airlock between the dryer and the hopper.
Wolfe also discloses a pyrolysis system (see abstract).
Wolfe teaches an open air hopper (12) feeding a dryer (18), similar to that of Mason.  Wolfe goes on to teach and airlock (16) placed between the hopper and the dryer to prevent volatile escape and air ingress (paragraph 43).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the airlock of Wolfe to the system of Mason in order to prevent air ingress and volatiles escaping to the atmosphere.

Conclusion
This is a continuation of applicant's earlier Application No. 16/509753.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725